Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1068
                       Lower Tribunal No. 15-13820
                          ________________


                              Lupetto, Inc.,
                                  Appellant,

                                     vs.

        South Bay Developers Group, LLC, etc., et al.,
                                 Appellees.


     An appeal from the Circuit Court for Miami-Dade County, Charles
Johnson, Judge.

     Charles J. Zimmerer, for appellant.

     Waldman Barnett, P.L., and Glen H. Waldman, for appellees.


Before SCALES, MILLER, and GORDO, JJ.

                 ON MOTION FOR REVIEW
      OF ORDER AWARDING APPELLATE ATTORNEYS’ FEES

     PER CURIAM.
Affirmed.




            2